Michelle Griffith, Personal
                                                                    Representative of the Estate of
                                                                          Dell O. Amy, /s



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 18, 2015

                                      No. 04-15-00035-CV

                        ARK DIMENSION 4, INC. and Robert Pospisil,
                                    Appellants

                                                 v.

     Michelle GRIFFITH, Personal Representative of the Estate of Dell O. Amy, deceased,
                                       Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12575A
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        The trial court’s severance order making the partial summary judgment final and
appealable was signed on October 15, 2014. Therefore, a motion for new trial or notice of
appeal was due to be filed in the trial court within thirty days on November 14, 2014. TEX. R.
APP. 26.1. Appellants’ motion for new trial was not filed until November 17, 2014. Appellants’
notice of appeal was thereafter filed in the trial court on January 5, 2015. The notice of appeal is
timely if appellants’ motion for new trial was postmarked by November 14, 2014, thereby
extending the timetable to perfect appeal to ninety days after the date the judgment was signed.
TEX. R. CIV. P. 5; TEX. R. APP. P. 25.1(a), 26.1(a)(1). Our records do not contain proof of the
date of mailing of appellants’ motion for new trial.

        Accordingly, it is ORDERED that within fifteen (15) days of the date of this order
appellants must provide written proof of the date of mailing the motion for new trial by filing
either a copy of the postmark affixed by the United States Postal Service, a certified mail receipt,
a certificate of mailing by the United States Postal Service, a receipt endorsed by a commercial
delivery service, or an affidavit stating the date and method by which the motion for new trial
was mailed to the district clerk. See TEX. R. CIV. P. 5; see TEX. R. APP. P. 9.2(b)(2). If
appellants fail to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c). All other appellate deadlines are suspended until further order of the court.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court